IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60247
                      USDC No. 5:02-CV-57-BrS
                          Summary Calendar



THOMAS A. TALARICO,

                                         Petitioner-Appellant,

versus


KHURSHID Z. YUSUFF, Warden,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      --------------------
                       September 27, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:1

     Thomas A. Talarico, federal prisoner #15386-076, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal

following the dismissal of his 28 U.S.C. § 2241 petition which

challenged his guilty-plea conviction for possession with the

intent to distribute methamphetamine and using and carrying a

firearm during and in relation to a drug-trafficking crime.

     Talarico has not demonstrated that he is financially


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
entitled to proceed IFP or that he will raise a nonfrivolous

issue on appeal.    See Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982); FED. R. APP. P. 24(a)(1).    Therefore, Talarico’s IFP

motion is DENIED.

     Because Talarico’s appeal presents no nonfrivolous issues,

it is dismissed as frivolous.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); 5TH CIR. R. 42.2.    Talarico is cautioned that

any additional frivolous appeals filed by him will invite the

imposition of sanctions.   To avoid sanctions, Talarico is further

cautioned to review any pending appeals to ensure that they do

not raise arguments that are frivolous.

     MOTION TO PROCEED IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS;

SANCTION WARNING ISSUED.